Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
Status of Claims
	Claims 66-73 are pending.
	Claims 66-73 are allowed.
	
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Jason Keith, ALSTON & BIRD, LLP, on 08 April 2021.  The authorization was given without traverse.

The application has been amended as follows:
In the Claims:
	Claim 71, line 1, replace “micronized particles” with --micronized placental tissue particles--;
Claim 72, line 1, replace “micronized particles” with --micronized placental tissue 
Claim 73, line 1, replace “micronized particles” with --micronized placental tissue particles--;

Examiner’s Comment
Specification
The objection to the disclosure, with regard to the Abstract containing a grammatical error in the Non-Final Office Action mailed 21 October 2020,  is withdrawn in view of Applicants' amendment received 20 January 2021, in which an amended abstract was filed.

Claim Rejections - 35 U.S.C. § 103
The rejection of Claims 66, 67, 69 and 70 under pre-AIA  35 U.S.C. §103(a) as being unpatentable over Daniel et al. as evidenced by Uchide et al. in view of Wei, and Tseng et al., in the Non-Final Office Action mailed 21 October 2020, is withdrawn in view of Applicants' argument received 20 January 2021.
The rejection of Claim 68 under pre-AIA  35 U.S.C. §103(a) as being unpatentable over Daniel et al. as evidenced by Uchide et al. in view of Wei, and Tseng et al., as applied to claims 66, 67, 69 and 70 above, and further in view of O’Neil et al., in the Non-Final Office Action mailed 21 October 2020, is withdrawn in view of Applicants' argument received 20 January 2021.
The rejection of Claims 71-73 under pre-AIA  35 U.S.C. §103(a) as being unpatentable over Daniel et al. as evidenced by Uchide et al. in view of Wei, and Tseng 

Double Patenting
The rejection of Claims 66 and 71 on the ground of nonstatutory double patenting, as being unpatentable over claim 1 of Patent No. 9,943,551 B2, in the Non-Final Office Action mailed 21 October 2020, is withdrawn in view of Applicants’ submission of a terminal disclaimer filed 20 January 2021.  The electronically- submitted terminal disclaimer was approved on 20 January 2021.
The rejection of Claims 66-69 and 71 on the ground of nonstatutory double patenting, as being unpatentable over claims 1-5 of Patent No. 10,376,546 B2, in the Non-Final Office Action mailed 21 October 2020, is withdrawn in view of Applicants’ submission of a terminal disclaimer filed 20 January 2021.  The electronically-filed terminal disclaimer was approved on 20 January 2021.

Terminal Disclaimer
It is noted that a terminal disclaimer was electronically-filed in order to obviate the obviousness-type double patenting rejections of instant claims 66 and 71 over claim 1 of Patent No. 9,943,551 B2, and of instant claims 66-69 and 71 over claims 1-5 of Patent No. 10,376,546 B2.
The terminal disclaimer filed on 20 January 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date 

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of Daniel et al. (International Patent Application Publication No. WO 2009/033160 A1), Wei (Chinese Patent Application Publication No. CN1757717A; Pub. Date: 2006-04-12; see English machine translation (MT) as NPL for page/para. numbers), and Tseng et al. (U.S. Patent Application Publication No. 2007/0071828 A1), do not teach or suggest, alone or in combination, the claimed subject matter which recites:  A method for promoting wound healing, wherein the method comprises contacting a wound with a composition comprising micronized placental tissue particles, said tissue particles consisting essentially of an amnion layer and a chorion layer, wherein the chorion layer is layered directly over the amnion layer. In addition, the intermediate layer has been substantially removed, and the amnion layer has an epithelial layer and an exposed fibroblast layer. The wound healing is associated with an orthopedic application.

Daniel et al. shows tissue grafts and methods of making and using thereof. The process for preparing the tissue graft involves (a) obtaining a placenta from a subject, wherein the placenta comprises an amniotic membrane layer and a chorion tissue layer; and (b) separating the chorion tissue layer from the amnion layer, wherein the amnion comprises epithelium cells adjacent to a basement member. Tissue grafts are shown 
Daniel et al. does not explicitly describe the claimed layering arrangement in which the amnion layer has an epithelial layer, but has the intermediate (spongy) layer substantially removed, and is overlayed with a chorion layer which is in contact with the exposed amniotic fibroblast layer. Daniel et al. does not show micronized placental tissue particles.
Wei shows a dried amnion preparation in which the spongy layer and epithelial layer have been removed.
Wei does not show the claimed layering arrangement in which the amnion layer has an epithelial layer, but has the intermediate (spongy) layer substantially removed, and is overlayed with a chorion layer which is in contact with the exposed amniotic fibroblast layer. Wei does not show use of a chorionic membrane or layer. Wei does not show micronized placental tissue particles.
Tseng et al. shows preparation of the water-soluble form of amniotic (AM) extracts, the AM (e.g., AM stroma, stroma-removed AM, placenta, chorion) is transferred to a centrifuge tube and excess water removed after centrifugation. The AM 
Tseng et al. does not show the claimed layering arrangement in which the amnion layer has an epithelial layer, but has the intermediate (spongy) layer substantially removed, and is overlayed with a chorion layer which is in contact with the exposed amniotic fibroblast layer.

Applicant remarks (pg. 7 of Remarks, filed 20 January 2021) that the Office Action does not explain why one of ordinary skill in the art would modify the grafts, shown by Daniel et al. Based on the structure of the recited micronized particles, and the present specification, it is evident that one of ordinary skill in the art would have to substantially manipulate naturally-occurring placental tissue in order to obtain the presently claimed compositions. The Office Action does not set forth any rationale or teaching in the art showing why one would go to the effort of layering the chorion directly on the amnion, following substantial removal of the intermediate layer, and then choose to micronize the resulting graft.

The Examiner recognizes that Daniel et al. shows that the dried amniotic preparations are intended to be prepared and used as a block of tissue (i.e., rather than as micronized particles), because the drying fixture is designed such that a logo or name can be imprinted into the tissue itself as a label (pg. 11, lines 7-21 and Fig. 5). In addition, the layering strategy for the amniotic tissue is as specifically described, 
Wei also describes an example of a preparation protocol in which amniotic membrane is separated from the chorion, with the amniotic spongy layer then being removed. The pieces of tissue are placed epithelial side up onto nitrocellulose paper and then cut into a size of 6cm x 2.5cm. The epithelial cells are scraped away and the remaining amniotic tissue is vacuum dried and gamma irradiated (pg. 4, para. 5). The dried, sterilized amniotic tissue preparation is implanted into rabbit cornea (pg. 6, para. 2). In view of Wei, one of ordinary skill in the art would not be motivated to micronize the layered amniotic tissue constructs, shown by Wei, which are intended to be therapeutically effective as a layered tissue construct.
Tseng et al. shows the preparation of water-soluble forms of amniotic (AM) extracts, which include, as the source, amniotic stroma, stroma-removed AM, placenta, and/or chorion). The preparation protocol involved obtaining fresh or frozen human placentas and slicing the AM into small pieces that fit into a BioPulverizer. The pieces were frozen in liquid nitrogen and pulverized into a fine powder (pg. 8, para. [0099]). In view of Tseng et al., one of ordinary skill in the art would not be motivated to layer amniotic and/or chorionic membrane into a specific layering arrangement, which would .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON M PAPCIAK whose telephone number is (571)272-6235.  The examiner can normally be reached on M-F 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 517-272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/SMP/Examiner, Art Unit 1651                                                                                                                                                                                                        
/LYNN Y FAN/Primary Examiner, Art Unit 1651